Citation Nr: 0910669	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-07 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of a 
back injury, and if so, whether service connection is 
warranted.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of strep 
throat.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to 
October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004, May 2005, and October 
2006 rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A 
videoconference hearing was held by the undersigned Veterans 
Law Judge in January 2009.

The issues of service connection for residuals of strep 
throat and for a low back disorder on the merits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a back 
injury in June 1998.  The Veteran was notified of that 
decision by letter dated June 5, 1998 and did not appeal.  

2.  The evidence received since the RO's June 1998 decision 
which denied the claim for service connection for residuals 
of a back injury raises a reasonable possibility of 
substantiating the claim.

3.  Hypertension was not manifest in service or to a degree 
of 10 percent within one year of service separation and is 
unrelated to service.  


CONCLUSIONS OF LAW

1.  The RO's June 1998 decision denying service connection 
for residuals of a back injury is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received, so the claim 
for service connection for residuals of a back injury is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

In this decision, the Board reopens the veteran's low back 
disorder claim.  Thus, a discussion of VA's duties to notify 
and assist is not necessary with respect to that issue.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The duty to notify with respect to the claim for service 
connection for hypertension was satisfied through an August 
2006 letter to the Veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also notified of effective dates for ratings and degrees of 
disability in March 2006.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Any deficiencies in VA's duties to notify 
the Veteran concerning effective date or degree of disability 
for the claim are harmless, as service connection has been 
denied thus rendering moot any issues with respect to 
implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, Social Security records, and private 
medical records.  A VA examination is not necessary.  As 
discussed in more detail below, the record does not establish 
that the veteran suffered an event, disease, or injury in 
service or that he had hypertension or symptoms of 
hypertension that manifested in the presumptive period.  See 
38 C.F.R. § 3.159(c)(4).  VA has satisfied its assistance 
duties.

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis or hypertension will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.



Back disorder

The RO denied service connection for residuals of back injury 
in June 1998.  The RO notified the Veteran of its decision by 
letter dated June 5, 1998.  He did not appeal; therefore, the 
June 1998 rating decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

If new and material evidence is received, a claim will be 
reopened.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 

For the purpose of determining if evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

At the time of the RO denial of service connection for 
residuals of a back injury in June 1998, the Veteran 
indicated in February 1998 that he had had a back injury in 
1978 when he fell in service, but did not get treatment.  He 
stated that he reinjured his back in April 1997.  Service 
treatment records were silent for reference to complaints or 
findings of a back injury or disorder.  However, on 
separation examination in August 1979 the veteran gave a 
history of recurrent back pain.  Clinical evaluation of the 
spine was normal at that time.  

In May 1998, C.L. Hunt, D.C. indicated that the Veteran had 
been treated in his office in 1989 for a low back condition 
and had had a history of trauma to the lumbar spine.  
However, actual treatment records were unavailable.  

The RO denied the claim in June 1998 because there was no 
back treatment in service or within one year of release from 
service.  The veteran sought to reopen his claim in August 
2004.  He stated that he fell off a tank during service and 
injured his back, and went to see a medic in his company.  He 
said that the medic put a wrap around his waist and gave him 
some pills for pain.  The Veteran reported that ever since 
that time he had been having lower back problems.

It appears that the RO reopened the claim in a July 2007 
supplemental statement of the case and denied it on the 
merits.  The Board must determine independently whether new 
and material evidence has been received.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).  

Since the RO's June 1998 decision, new and material evidence 
has been received.  In September 2004, a service buddy of the 
Veteran, J.H., indicated that in the fall/winter of 1978, the 
Veteran fell off of a tank in the motor pool.  This evidence 
is new and material as it tends to corroborate the Veteran's 
earlier assertion in February 1998 of a back injury from a 
fall in service.  See Paller v. Principi, 3 Vet. App. 535, 
538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Accordingly, the claim must be 
reopened.  


Hypertension

In July 2006, the veteran stated that hypertension was 
diagnosed during active duty and continued to this day.  At 
his hearing in January 2009, he testified that he was told 
that his blood pressure was borderline during service and 
from there it had progressed.

Service treatment records do not show any complaints or 
findings of hypertension.  The Veteran's blood pressure was 
142/68 on service entrance examination in September 1976.  It 
was 120/80 in October 1978, 110/84 in November 1978, 114/96 
in March 1979, and 104/86 in July 1979.  He had a blood 
pressure check on August 6, 1979 for evaluation following one 
episode of increased diastolic pressure.  His blood pressure 
was recorded as 128/80, and hypertension was not diagnosed.  
On separation examination on August 15, 1979, his heart and 
vascular system were clinically normal and he denied having 
or having had high blood pressure.  His blood pressure was 
recorded as 128/80.  On August 30, 1979, the Veteran's blood 
pressure was 110/78.

VA and private treatment records dated from 1997 and 1998 
show blood pressure readings of 130/82, 156/94, 106/60, 
118/80, 144/84, and 140/98.  There were no complaints or 
findings of hypertension.  

In February 2002, the Veteran's blood pressure was 169/105 
and the assessment was elevated blood pressure readings.  On 
evaluation in July 2002, the Veteran's blood pressure was 
160/110 and he was assessed with uncontrolled hypertension.  
In August 2002, the Veteran stated that he had been 
hypertensive for the pat year and on medication. 

In February 2004, the Veteran's blood pressure was 150/102 
and he was assessed with hypertension.  Continuation of 
present blood pressure medication was prescribed.  

The Veteran currently has hypertension.  However, the 
preponderance of the evidence indicates that the Veteran did 
not have hypertension in service and that it was not manifest 
to a degree of 10 percent within one year of service 
separation.  The Veteran's blood pressure was recorded on 
several occasions during service and there were no findings 
of hypertension.  While he had one elevated diastolic reading 
during service, follow-up evaluation in August 1979 did not 
reveal a diagnosis of hypertension.  This record does not 
establish that the veteran suffered an event, disease, or 
injury in service or that he had hypertension or symptoms of 
hypertension that manifested in the presumptive period; 
therefore, an examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4).  Hypertension was first diagnosed more than 20 
years after service in 2002.  There is no competent medical 
evidence of record indicating that the Veteran's hypertension 
had its onset during active service or is related to any in-
service finding or event.  

The Veteran has stated that he had or was diagnosed with 
hypertension in service, or that it was borderline in 
service, and had progressed since service.  However, as a 
layperson, he is not competent to indicate when his 
hypertension began or what it is related to.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply and service 
connection is not warranted.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for hypertension is denied.


REMAND

Strep throat residuals

Service treatment records show that the Veteran was treated 
for strep throat in October 1978 and a cyst was drained.  The 
Veteran testified in January 2009 that he has been diagnosed 
with strep throat currently and that he has had the same 
thing ever since he got out of the military.  He was treated 
privately for an upper respiratory infection in February 2004 
and December 2004, and for a cough in September 2004.  Based 
on the above information, a VA examination will be ordered.  
38 C.F.R. § 3.159.  The Veteran could not remember the name 
of the doctor that treats him for strep throat at the time of 
his January 2009 hearing.  The RO should attempt to obtain 
those records and any VA medical records dating from February 
2008 to present, as the last dated VA treatment record 
contained in the claims folder is dated in February 2008.  

Concerning the Veteran's back, he gave a history of back pain 
on separation examination in August 1979.  He is currently 
diagnosed as having a low back disorder and has complained of 
continuity of symptomatology since service.  Therefore, a VA 
examination will be ordered.  38 C.F.R. § 3.159.  Also, the 
Veteran maintains that he was treated for a low back injury 
during service in 1978 at a hospital in Frankfurt, Germany.  
He argued that his service treatment records are incomplete 
in this regard.  On remand, an additional request should be 
made for any such records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran maintains that he was 
treated for a low back injury during 
service in 1978 at a hospital in 
Frankfurt, Germany.  Make arrangements 
to obtain these records, including any 
clinical records, from the National 
Personnel Records Center (NPRC) and/or 
any other appropriate source.

2.  Ask the veteran to provide the name 
and address of the doctor that 
currently treats him for strep throat 
and make arrangements to obtain those 
records.

3.  Make arrangements to obtain any 
available medical records of treatment 
the Veteran has received for his low 
back and throat from the Jackson, 
Mississippi VA treatment facility, 
dated since February 2008.  

4.  Thereafter, schedule the Veteran 
for a VA ear, nose, and throat 
examination.  The claims folder and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed. 

The examiner should provide an opinion 
as to the diagnosis of any upper 
respiratory disorder found to be 
present.

The examiner also should provide an 
opinion as to whether it is at least as 
likely as not (a probability of at 
least 50 percent) that any upper 
respiratory disorder the Veteran has, 
particularly of his throat, is related 
to the in-service complaints and 
findings.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
folder and a copy of this Remand must 
be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed. 

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (probability of 50 percent or 
greater) that any current low back 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.  In providing this 
opinion, the examiner should 
acknowledge and discuss the Veteran's 
in-service low back injury and 
complaints of low back pain on 
separation examination in August 1979, 
as well as the post-service low back 
injuries in 1997 and 2003.

The examiner must provide a 
comprehensive report including a 
complete rationale for all opinions and 
conclusions reached.

6.  Finally, again consider the 
veteran's pending claim in light of any 
additional evidence added to the 
record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


